Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2021 has been entered.

This communication is in response to the amendment filed on 03/16/2021. Claims 1-4, 6-14, 19-24 are pending. Claims 21-23 are withdrawn.

Claim Rejections - 35 USC § 112
Claims 1 and 24, 112(b) rejection have been reconsidered and are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 24 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oyama (US20200183183A1).
Independent claim 24, Oyama teaches a display system (Figs. 1-4; see para. [0052], [0077-0099]) comprising: 
a first display unit (Fig. 1; [0080] first display, see e.g. 11) operable to emit a first light along a first light path (Fig. 1; [0080], [0082] first display, see Fig. 1, e.g. 11, emits a first light e.g. 50, 51); 
a second display unit (Fig. 1; [0080-0081] second display, see e.g. 12) operable to emit a second light (Fig. 1; [0081], [0082], see Fig. 1, second light e.g. 52); 
a mirror array plate positioned between the first display unit and the second display unit (Figs. 1; [0083], mirror array e.g. 21, see Fig. 1, arranged between the first and second displays e.g. 11 and 12), wherein the mirror array plate is operable to reflect the first light along a viewing path toward a viewing location (see [0084], see light e.g. 50, 51 light enters each surfaces to pass therethrough and reflects other part of the light), and focus the first light at a first viewing plane positioned between the mirror array plate and the viewing location (see para. [0085, 0086], [0097-0098] and Fig. 1; focuses e.g. first and 
wherein the first light changes direction while passing through the mirror array plate (see Fig. 1, [0083-0084] the first transmissive mirror e.g. 21 is a plate, flat shaped, the first light e.g. 50(51) changes direction while passing through the mirror array plate e.g. 21, due to refraction properties the light shifts or changes direction while passing through the first surface e.g. 211 and second surface e.g. 212 as shown in the figure); and 
a reflector disposed on an opposite side of the mirror array plate with respect to a position of the first display surface of the first display unit (Fig. 1; [0084], second surface e.g. 212, is a reflector as reflective surface, see Fig. 1, disposed opposite side of e.g. 21 with respect to the first display unit e.g. 10(11)), wherein the reflector is operable to reflect the second light along the viewing path toward the viewing location (see para. [0086] and Fig. 1; e.g. 212 reflects light 52, along viewing path toward viewing location e.g. 1), the second light appears to originate from a second viewing plane as seen from the viewing location (see para. [0082] and Fig. 1; light 52 generates from a second viewing plane e.g. 52, as seen from e.g. 1), and the first viewing plane and the second viewing plane are parallel to each other and on opposite sides of the mirror array plate (see Fig. 1; first viewing plane e.g. 70, and second viewing plane e.g. 52 are shown parallel to each other and on opposite sides of the mirror array plate e.g. 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-14, 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oyama (US20200183183A1, cited on record) in view of Cok (US20140110040A1, cited on record).
Independent claim 1, Oyama teaches a display system (Figs. 1-4; see para. [0052], [0077-0099]) comprising: 
a first display unit having a first display surface (Fig. 1; [0080] first display, see e.g. 11, first surface e.g. left side from Figure 1), wherein the first display unit is operable to emit a first light from the first display surface along a first light path that is substantially orthogonal to the first display surface (Fig. 1; [0080], [0082] first display, see Fig. 1, e.g. 11, emits a first light e.g. 50, 51 which is orthogonal from e.g. left side surface), 
a second display unit having a second display surface (Fig. 1; [0080-0081] second display, see e.g. 12, second surface e.g. right side from Figure 1), wherein the second display unit is operable to emit a second light from the second display surface along a second light path that is substantially orthogonal to the second display surface (Fig. 1; [0081], [0082], see Fig. 1, e.g. 52 is emitted from right side surface e.g. 12 along the light path orthogonal from surface); 
a mirror array plate positioned between the first display unit and the second display unit (Figs. 1; [0083], mirror array e.g. 21, see Fig. 1, arranged between the first and second displays e.g. 11 and 12), wherein the mirror array plate is operable to reflect the first light emitted from the first display unit along a viewing path and toward a viewing location (see [0084], see light e.g. 50, 51 light enters each surfaces to pass therethrough and reflects other part of the light), and focus the first light at a first viewing plane positioned between the mirror array plate and the viewing location (see para. [0085, 0086], [0097-0098] and Fig. 1; focuses e.g. first light 50, 51 at a first viewing plane e.g. 70 focuses in order to create a visible image, and is between e.g. 21 and viewing location e.g. 1, with respect to the optical light path. The light is implicitly in focus in some extent since the image is formed at some exact position of the first viewing plane e.g. 70 at the location image e.g. 71 coming from light of the first display e.g. 11 and at location for second image e.g. 72 coming from light of the second display e.g. 12, and in combination with all other elements such as the prism e.g. 41 and lens unit e.g. 42 before forming the mid-air images e.g. 71/72, previously mentioned, and which they are positioned between the mirror array plate e.g. 21 and viewing location e.g. 1); and 
wherein the first light changes direction while passing through the mirror array plate (see Fig. 1, [0083-0084] the first transmissive mirror e.g. 21 is a plate, flat shaped, the first light e.g. 50(51) changes direction while passing through the mirror array plate e.g. 21, due to refraction properties the light shifts or changes direction while passing through the first surface e.g. 211 and second surface e.g. 212 as shown in the figure);  and 
a reflector disposed on an opposite side of the mirror array plate with respect to a position of the first display surface of the first display unit (Fig. 1; [0084], second surface e.g. 212, is a reflector as reflective surface, see Fig. 1, disposed opposite side of e.g. 21 with respect to the first display unit e.g. 10(11)), wherein the reflector is operable to reflect the second light emitted from the second display unit along the viewing path toward the viewing location (see para. [0086] and Fig. 1; e.g. 212 reflects light 52, along viewing path toward viewing location e.g. 72), the second light appears to originate from a second viewing plane as seen from the viewing location (see para. [0082] and Fig. 1; light 52 generates from a second viewing plane e.g. 52, as seen from e.g. 1), and the first viewing plane and the second viewing plane are parallel to each other and on opposite sides of the mirror array plate (see Fig. 1; first viewing plane e.g. 70, and second viewing plane e.g. 52 are shown parallel to each other and on opposite sides of the mirror array plate e.g. 21).
Oyama does not explicitly disclose the first display unit includes a micro-louver film disposed adjacent to the first display surface, and the micro-louver film is operable to control light dispersion of the first light emitted from the first display unit relative to the first light path; 
However, Cok teaches the first display unit includes a micro-louver film disposed adjacent to the first display surface (see Fig. 8 and [0043], the micro-louver structure e.g. 5 of the is incorporated as a component into a system including the display 40 with a display substrate 44 and the display cover 42), and the micro-louver film is operable to control light dispersion of the first light emitted from the first display unit relative to the first light path (see Fig. 8, and [0044], the orthogonal emitted light 54 emitted orthogonally from the display 40 passes through the micro-louver structure 5. Here  the micro-louver structure e.g. 5 included in the display unit e.g. 40, first surface e.g. 42, and operable to control light dispersion of the emitted light e.g. 54 from the first display unit e.g. 40 relative to the first light path, this control of the light dispersion of the light that is emitted from the first display relative to the first light path is a function or charactertistic of the micro-louver structure film placed on the first display);
Therefore, Cok teaches the first display unit includes a micro-louver film disposed adjacent to the first display surface, and the micro-louver film is operable to control light dispersion of the first light emitted from the first display unit relative to the first light path as it enables providing improved transparency and reduced viewing angle, weight, thickness, and cost ([0011]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the first display unit includes a micro-louver film disposed adjacent to the first display surface, and the micro-louver film is operable to control light dispersion of the first light emitted from the first display unit relative to the first light path as taught by Cok into the system of Oyama, for the purpose of providing improved transparency and reduced viewing angle, weight, thickness, and cost (Cok, [0011]).
Claim 2, Oyama-Cok combination teaches invention in claim 1, Oyama does not explicitly teach wherein the micro-louver film controls light dispersion of the first light to a maximum angle of plus or minus twenty degrees relative to the first light path.
Cok further teaches wherein the micro-louver film controls light dispersion of the first light to a maximum angle of plus or minus twenty degrees relative to the first light path (see Fig. 8, and [0044], the orthogonal emitted light 54 emitted orthogonally from the display 40 passes through the micro-louver structure 5 and from Fig. 8, light e.g. 50 is emitted at a small angle with respect to the display e.g. 40 orthogonal passes through the micro-louver structure e.g. 5, this x axis measured definitely has a maximum angle within ±20 degrees relative to the orthogonal light path).
Therefore, Cok teaches wherein the micro-louver film controls light dispersion of the first light to a maximum angle of plus or minus twenty degrees relative to the first light path as it enables providing improved transparency and reduced viewing angle, weight, thickness, and cost ([0011]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the micro-louver film controls light dispersion of the first light to a maximum angle of plus or minus twenty degrees relative to the first light path as taught by Cok into the system of Oyama, for the purpose of providing improved transparency and reduced viewing angle, weight, thickness, and cost (Cok, [0011]).
Claim 6, Oyama-Cok combination teaches invention claim 1, Oyama  teaches wherein the first light path and the viewing path intersect and form a reflection angle therebetween (Oyama; see para. [0085] and Fig. 1; first light 50, 51 and viewing path e.g. 70 create reflection angle e.g. 212), with the mirror array plate positioned at the intersection of the first light path and the viewing path and oriented relative to the first display surface to bisect the reflection angle (Oyama; see Fig. 1, mirror plate e.g. 21 positioned at intersection e.g. 50, and oriented relative to e.g. 11).
Claim 7, Oyama-Cok combination teaches invention in claim 1, Oyama teaches the mirror array plate includes a first surface and an opposing second surface (Oyama; see Fig. 1, mirror plate e.g. 21, includes first surface e.g. 211 and second surface e.g. 212); the first surface and the second surface are substantially parallel with each other (Oyama; see Fig. 1, surfaces e.g. 211 and e.g. 212 are parallel to each other); and the first display surface is positioned oblique to the mirror array plate and is positioned opposite the first surface of the mirror array plate (Oyama; see Fig. 1. [0083], first display e.g. left side 11, is oblique with respect to the mirror array plate e.g. 21 and opposite to surface e.g. 211).  
Claim 8, Oyama-Cok combination teaches invention in claim 7, Oyama teaches wherein the second display surface is positioned oblique to the mirror array plate and positioned opposite the second surface of the mirror array plate (Oyama; see Fig. 1, second display e.g. left side 12, is positioned oblique), and the reflector is disposed on the second surface of the mirror array plate (Oyama; see Fig. 1,[0084], second surface e.g. 212, is a reflector as reflective surface of the mirror array plate e.g. 21).
Claim 9, Oyama-Cok combination teaches invention in claim 1, Oyama teaches wherein the first viewing plane and the second viewing plane are spaced apart from each other along the viewing path (Oyama; see Fig. 1; first viewing plane e.g. 70, and second viewing plane e.g. 52 are spaced apart view path).  
Claim 10, Oyama-Cok combination teaches invention in claim 1, Oyama teaches wherein the reflector is semi-transparent (Oyama; see Fig. 1, and  [0084] reflector as the first surface e.g. 211 being a half mirror or a light transmittance (reflectance)).  
Claim 11, Oyama-Cok combination teaches invention in claim 1, Oyama teaches wherein the reflector is one of a semi-transparent mirror (Oyama; see Fig. 1, and  [0084] reflector as the first surface e.g. 211 being a half mirror or a light transmittance (reflectance)) or a semi-transparent reflective polarizing layer.  
Claim 12, Oyama-Cok combination teaches invention in claim 1, Oyama teaches wherein the first display surface and the second display surface are parallel with each other (Oyama, see Fig. 1, first display surface e.g. left side surface 11, and second display surface e.g. right side 12 are positioned parallel to each other).  
Claim 13, Oyama-Cok combination teaches invention in claim 1, Oyama wherein a first distance between the first display surface and the first surface of the mirror array plate is different than a second distance between the second display surface and the second surface of the mirror array plate (Oyama; Fig. 1, a distance from the first display surface e.g. left side surface 11 to the first surface e.g. 211 is different than a second distance from second display surface e.g. right side 12 to the second surface e.g. 212 of the mirror array plate e.g. 21).  
Claim 14, Oyama-Cok combination teaches invention in claim 1, Oyama wherein the first display surface is a transparent display surface (Oyama; see [0078-0079] and see Fig. 1, the first display surface e.g. left side e.g. 11, is a transparent since there is nothing absorbing or reflecting the light e.g. 51 emitted from the display e.g. 11).
 	Claim 19, Oyama-Cok combination teaches invention in claim 14, Oyama wherein the second display unit is one of a Liquid Crystal Display (LCD), a Thin Film Transistor (TFT) display, or a Light Emitting Diode (LED) display (Oyama; see [0079] and see Fig. 1, display e.g. 10, corresponds to first and second displays e.g. 11, and e.g. 12, therefore first display e.g. 12 is any display apparatus using liquid-crystal, electro-luminescence (EL), or the like may be used).  
Claim 20, Oyama-Cok combination teaches invention in claim 14, Oyama wherein the first display unit is one of a transparent Organic Light Emitting Diode (OLED) display, a transparent micro Light Emitting Diode (LED) display, a transparent LED display, or a transmissive LCD display (Oyama; see [0079] and see Fig. 1, display e.g. 10, corresponds to first and second displays e.g. 11, and e.g. 12, therefore first display e.g. 11 is any display apparatus using liquid-crystal, electro-luminescence (EL), or the like may be used).
Claim 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oyama (US20200183183A1, cited on record), Cok (US20140110040A1, cited on record), as applied to claim 1 above, and further in view of Bellwood et al. (US20090242142A1, cited on record).
Claim 3, Oyama-Cok combination teaches invention claim 1, Oyama-Cok does not explicitly disclose wherein the micro-louver film is a variable micro-louver film that is operable to provide a non-uniform viewing cone across the first display surface of the first display unit.
 However, Bellwood teaches wherein the micro-louver film is a variable micro-louver film that is operable to provide a non-uniform viewing cone across the first display surface of the first display unit ([Fig. 2; [0011] “transparent film 14 includes a plurality of micro-louvers 40 through 52 with micro-louver 46 defining a vertical fixed reference point 60. At this point it should be understood that while vertical fixed reference point 60 is shown centrally on transparent film 14, other locations offset from a central axis of privacy screen 2 can also be employed. In accordance with one aspect of the invention, micro-louver 46 is positioned so as to extend parallel to a plane defined by first and second opposing side members 6 and 7. The remaining micro-louvers, i.e. micro-louvers 40-45 and micro-louvers 47-52 are positioned at variable angles relative to vertical fixed reference point 60. More specifically, as distance from vertical fixed reference point 60 increases, an angular position of each micro-louver 40-45 and 47-50 increases. By arranging micro-louvers 40-52 at a variable angles along a gradient extending outward from vertical reference point 60, light emitted from display screen 28 will be at substantially a uniform intensity when viewed from a predefined focal point”. Examiner note – privacy screen e.g. 2, uses variable micro louver films e.g. 40-45, and 47-52 that are positioned with variable angles, therefore providing the characteristic that provide a non-uniform viewing cone across the first display surface of the first display unit).
Therefore, Bellwood, teaches wherein the micro-louver film is a variable micro-louver film that is operable to provide a non-uniform viewing cone across the first display surface of the first display unit as it enables light emitted from display screen 28 will be at substantially a uniform intensity when viewed from a predefined focal point ([0011]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the micro-louver film is a variable micro-louver film that is operable to provide a non-uniform viewing cone across the first display surface of the first display unit as taught by Bellwood into the system of Oyama, Cok, for the purpose of  having light emitted from display screen 28 will be at substantially a uniform intensity when viewed from a predefined focal point (Bellwood, [0011]).

Claim 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oyama (US20200183183A1, cited on record), Cok (US20140110040A1, cited on record), as applied to claim 1 above, and further in view of Shiota et al. (US20110085182A1, cited on record).
Claim 4, Oyama-Cok combination teaches invention claim 1, Oyama-Cok does not explicitly disclose wherein the micro-louver film is a uniform micro-louver film that is operable to provide a uniform viewing cone across the first display surface of the first display unit.
 However, Shiota further teaches wherein the micro-louver film is a uniform micro-louver film that is operable to provide a uniform viewing cone across the first display surface of the first display unit (Fig. 1; [0121] “the number of optical absorption layer 3 of the micro louver 1 that exist in picture element 63 can be made uniform”. Examiner note – the absorption layer e.g. 3 of the micro louver e.g. 1 can be made uniform, therefore providing the characteristic that provide a uniform viewing cone across the first display surface of the first display unit).
Therefore, Shiota teaches wherein the micro-louver film is a uniform micro-louver film that is operable to provide a uniform viewing cone across the first display surface of the first display unit as it enables preventing the occurrence of nonuniformity of a transmittance ([0121]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the micro-louver film is a uniform micro-louver film that is operable to provide a uniform viewing cone across the first display surface of the first display unit as taught by SHIOTA into the system of Oyama, Cok, for the purpose of preventing the occurrence of nonuniformity of a transmittance (Shiota, [0121]).

Claim 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oyama (US20200183183A1, cited on record), as applied to claim 24 above, and further in view of Cok (US20140110040A1, cited on record).
Claim 25, Oyama teaches invention claim 24, Oyama does not explicitly disclose further comprising a micro-louver film disposed adjacent to the first display unit, wherein the micro-louver film is operable to control light dispersion of the first light emitted from the first display unit relative to the first light path.
However, Cok teaches further comprising a micro-louver film disposed adjacent to the first display unit (see Fig. 8 and [0043], the micro-louver structure e.g. 5 of the is incorporated as a component into a system including the display 40 with a display substrate 44 and the display cover 42), wherein the micro-louver film is operable to control light dispersion of the first light emitted from the first display unit relative to the first light path (see Fig. 8, and [0044], the orthogonal emitted light 54 emitted orthogonally from the display 40 passes through the micro-louver structure 5. Here  the micro-louver structure e.g. 5 included in the display unit e.g. 40, first surface e.g. 42, and operable to control light dispersion of the emitted light e.g. 54 from the first display unit e.g. 40 relative to the first light path, this control of the light dispersion of the light that is emitted from the first display relative to the first light path is a function or charactertistic of the micro-louver structure film placed on the first display);
Therefore, Cok teaches wherein the micro-louver film is operable to control light dispersion of the first light emitted from the first display unit relative to the first light path as it enables providing improved transparency and reduced viewing angle, weight, thickness, and cost ([0011]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the micro-louver film is operable to control light dispersion of the first light emitted from the first display unit relative to the first light path as taught by Cok into the system of Oyama, for the purpose of providing improved transparency and reduced viewing angle, weight, thickness, and cost (Cok, [0011]).

Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive. 
Applicant argues on pg. 1-2, 6th Par. “The cited reference relied upon in the Office Action do not disclose or suggest all the elements as arranged in amended claim 24. Specifically, Oyama does not disclose or suggest a mirror array plate positioned between the first display unit and the second display unit, where the mirror array plate is operable to focus the first light at a first viewing plane positioned between the mirror array plate and the viewing location”
Examiner respectfully disagrees since Oyama reference Fig. 1, see para. [0085, 0086], [0097-0098], it does not mention the word focus or focusing the displayed mid-air image, the examiner previously mentioned it implicitly focuses e.g. first light 50, 51 at a first viewing plane e.g. 70 focuses in order to create a visible image, and is between e.g. 21 and viewing location e.g. 1, with respect to the optical light path. The light is implicitly in focus in some extent since the image is formed at some exact position of the first viewing plane e.g. 70 at the location image e.g. 71 coming from light of the first display e.g. 11 and at location for second image e.g. 72 coming from light of the second display e.g. 12, and in combination with all other elements such as the prism e.g. 41 and lens unit e.g. 42 before forming the mid-air images e.g. 71/72, previously mentioned, and which they are positioned between the mirror array plate e.g. 21 and viewing location e.g. 1. The claim language does not include any special focusing properties regarding the mirror array plate that differentiates the prior art.

Applicant argues on pg. 2, 5th Par. “Claim 24 further provides that the first light changes direction while passing through the mirror array plate. The Office Action asserts that a first display 11 of Oyama is similar to the claimed first display. In contrast, FIG 1 of Oyama shows that the first image light beam 51 generated by the first display 11 travels in a straight line while passing through the first transmissive mirror 21 while moving right to left in the figure. Nowhere in the text and figures of Oyama does the first image light beam 51 change direction while passing through the first transmissive mirror 21. Therefore, the cited references does not disclose or suggest all of the limitations as presently claimed by Applicant”

Examiner respectfully disagrees since Oyama discloses in Fig. 1, [0083-0084] the first transmissive mirror e.g. 21 is a plate, flat shaped, the first light e.g. 50(51) changes direction while passing through the mirror array plate e.g. 21, due to refraction properties the light shifts or changes direction while passing through the first surface e.g. 211 and second surface e.g. 212 as shown in the figure. 

Applicant argues on pg. 3, 1st Par. “Contrary to the assertion in the Office Action, one of ordinary skill in the art would not consider the plane of Oyama that is horizontal to the second image light beam 52 to be a viewing plane due to the presence of at least the optical image-forming element between the second image light beam 52 and the user's viewpoint 1. Furthermore, the plane of Oyama that is horizontal to the second image light beam 52 is perpendicular to the vertical first viewing plane of a mid-air image 70, not parallel as presently claimed. Therefore, the cited reference does not disclose or suggest all of the limitations as presently claimed by Applicant”.
Examiner respectfully disagrees since Oyama discloses in Fig. 1, first viewing plane e.g. 70, and second viewing plane e.g. 52 are shown parallel, from their respective location to each other and on opposite sides of the mirror array plate e.g. 21. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872
                                                                                                                                                                                                                                                   /MARIN PICHLER/                                           Primary Examiner, Art Unit 2872